IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


AS PELEUS, A DELAWARE LIMITED             : No. 17 EM 2017
LIABILITY COMPANY                         :
                                          :
                                          :
            v.                            :
                                          :
                                          :
ALSON ALSTON, UNITED STATES C/O           :
US ATTORNEY                               :
                                          :
                                          :
PETITION OF: ALSON ALSTON                 :


                                     ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.